Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2014

                                      No. 04-12-00630-CV

 THE HUFF ENERGY FUND, L.P.; WRH Energy Partners, L.L.C.; William R. “Bill” Huff;
     Rick D’Angelo; Ed Dartley; Bryan Bloom; and Riley-Huff Energy Group, LLC;
                                     Appellants

                                           v.
                                    Longview Energy
                             LONGVIEW ENERGY COMPANY,
                                       Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 11-09-12583-ZCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                             ORDER

       In accordance with this court’s opinion of this date, we grant in part and deny in part
appellants’ Rule 24.2 Motion; accordingly, we (1) REVERSE the trial court’s June 25, 2013
“Order Granting Longview’s Motion to Increase Security” requiring The Huff Energy Fund, L.P.,
WRH Energy Partners, LLC, William Huff, and Rick D’Angelo to each “post security in the
amount of $25 million or 50% of the defendant’s current net worth, whichever is less . . . .” and
(2) AFFIRM the trial court’s June 25, 2013 Order directing Huff Energy to produce or cause to be
produced a variety of documents “pertaining to all wells and leases within the constructive trust in
which Riley-Huff or The Huff Energy Fund, L.P. holds an interest . . . on a monthly basis for the
duration of the appeal.”

        Costs of the appeal associated with appellants’ Rule 24.2 Motion are assessed against the
party that incurred them.

       It is so ORDERED on February 12, 2014.



                                                     Sandee Bryan Marion, Justice’
                                                                          04-12-00630-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                               Keith E. Hottle, Clerk




                                         -2-